Case: 21-1148    Document: 6 Page:
         Case 1:20-cv-10090-WGY    1 Date
                                Document 17Filed:
                                              Filed05/19/2021  Entry
                                                    05/19/21 Page 1 ofID:
                                                                        1 6423026




               United States Court of Appeals
                                 For the First Circuit
                                    _____________________

No. 21-1148

                                          ISMAEL BEY,

                                       Plaintiff - Appellant,

                                                 v.

     COMMONWEALTH OF MASSACHUSETTS; KYLE P. GRIFFIN, Policy Enforcer;
          KEVIN GRIFFIN, Policy Enforcer; RICHARD, Policy Enforcer,

                                     Defendants - Appellees.
                                     __________________

                                          JUDGMENT

                                     Entered: May 19, 2021
                                  Pursuant to 1st Cir. R. 27.0(d)

        By notice issued April 28, 2021 appellant was notified that he was in default for failure to
file an opening brief and appendix. Appellant was warned that unless a brief and appendix was
filed by May 12, 2021 his appeal would be dismissed for lack of diligent prosecution.

       Appellant having failed to file a brief and appendix, it is hereby ordered that the above-
captioned appeal be dismissed in accordance with 1st Cir. R. 45.0(a) and 3.0(b).

                                                      By the Court:

                                                      Maria R. Hamilton, Clerk


cc:
Ismael Bey
Maura Tracy Healey
